         Case 1:18-cv-05427-JSR Document 300 Filed 12/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  -------------------------------x

  SIMO HOLDINGS INC.

                        Plaintiff,
                                                    CIVIL ACTION NO. 18CV5427 (JSR)
         -v-

  HONG KONG UCLOUDLINK NETWORK
  TECHNOLOGY LIMITED, AND
  UCLOUDLINK (AMERICA), LTD.

                        Defendants.

  -------------------------------x

                    NOTICE OF MOTION FOR RECONSIDERATION
                         PURSUANT TO LOCAL RULE 6.3



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

December 26, 2019, Plaintiff SIMO Holdings, Inc., by and through its undersigned counsel, will

move this Court, before the Honorable Jed S. Rakoff, U.S.D.J., at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York 10007-1312, for an Order

reconsidering, its December 11, 2019 Order modifying the permanent injunction. Dkt. 299.

Pursuant to the agreed upon and court-approved briefing schedule, this Opening Brief must be

filed on December 26, 2019, Defendants’ Opposition Brief must be filed by January 6, 2020, and

Plaintiffs’ Reply Brief must be filed by January 13, 2020. Pursuant to the Court’s instructions,

there will be no hearing on this Motion.




                                               1
      Case 1:18-cv-05427-JSR Document 300 Filed 12/26/19 Page 2 of 2



Date: December 26, 2019              Respectfully submitted,

                                     /s/ Matthew J. Weldon

                                     Matthew J. Weldon
                                     K&L Gates LLP
                                     599 Lexington Avenue
                                     New York, NY 10022
                                     Tel: 212.536.4042
                                     Fax: 212.536.3901
                                     matthew.weldon@klgates.com

                                     Peter E. Soskin (Admitted Pro Hac Vice)
                                     K&L Gates LLP
                                     Four Embarcadero Center, Suite 1200
                                     San Francisco, CA 94111
                                     peter.soskin@klgates.com
                                     Tel: 415.882.8200
                                     Fax: 415.882.8220

                                     Benjamin E. Weed (Admitted Pro Hac Vice)
                                     Gina A. Jenero (Admitted Pro Hac Vice)
                                     K&L Gates LLP
                                     70 W. Madison Street
                                     Suite 3300
                                     Chicago, IL 60602
                                     benjamin.weed@klgates.com
                                     gina.jenero@klgates.com
                                     Tel: 312.372.1121
                                     Fax: 312.827.8000

                                     ATTORNEYS FOR PLAINTIFF
                                     SIMO HOLDINGS INC.




                                    2
